Exhibit 10.1

 

AMENDMENT TO THE GENERAL AND ADMINISTRATIVE

SERVICES AND PRODUCT OFFTAKE AGREEMENT

 

THIS AMENDMENT TO THE GENERAL AND ADMINISTRATIVE SERVICES AND PRODUCT OFFTAKE
AGREEMENT (the “Agreement”) is entered into on September 28, 2010 by and between
CF INDUSTRIES, INC., a Delaware corporation (“CF Industries”), TERRA INDUSTRIES
INC., a Maryland corporation (“Terra”), TERRA NITROGEN GP INC., a Delaware
corporation (the “General Partner”) and TERRA NITROGEN COMPANY, L.P., a Delaware
limited partnership (the “Partnership”).

 

R E C I T A L S

 

WHEREAS, Terra and the General Partner are parties to that certain Amended and
Restated General and Administrative Services Agreement Regarding Services By
Terra Industries Inc., dated as of October 23, 2007 (the “Terra Services
Agreement”).

 

WHEREAS, following CF Industries’ acquisition of Terra in April 2010, CF
Industries and other entities that directly or indirectly control, are
controlled by or are under common control with CF Industries (“Affiliates”) own
approximately 75.3% of the Partnership’s outstanding units.

 

WHEREAS, the Partnership is engaged in producing nitrogen fertilizer products at
its Verdigris, Oklahoma facility (“Verdigris”).

 

WHEREAS, the business of the Partnership is similar to that of CF Industries,
and CF Industries and the General Partner desire that CF Industries (or an
Affiliate of CF Industries) provide certain general and administrative services
to the General Partner and the Partnership.

 

WHEREAS, CF Industries and/or one of its Affiliates is able to provide such
services to the General Partner and the Partnership.

 

WHEREAS, in order to facilitate the efficient sale and distribution of the
(i) nitrogen fertilizer products and (ii) byproducts that CF Industries agrees
in writing to purchase from time to time, in each case, produced at Verdigris
(the “Product”), CF Industries desires to purchase from the Partnership, and the
Partnership desires to sell to CF Industries, all of the Product.

 

WHEREAS, the parties desire by their execution of this Agreement to evidence
their understanding concerning the provision of certain such services and the
purchase and sale of such Product.

 

WHEREAS, this Agreement amends and, effective as of the Effective Date, annuls
and supersedes the Terra Services Agreement.

 

THEREFORE, in consideration of the premises and covenants, conditions, and
agreement contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Term.  Subject to the terms hereof, the
term of this Agreement shall be from the Effective Date and extending for a
period of one (1) year.  Thereafter, the term shall be automatically extended
for successive periods of one (1) year each, unless terminated by any party
hereto at the end of such one (1) year period upon at least ninety (90) days’
prior written notice to the other.

 

2.                                       Services.  During the term hereof, in
exchange for the payment described in Section 4, CF Industries agrees to
provide, or cause one of its Affiliates to provide, to the General Partner and,
as directed by the General Partner, to the Partnership certain general and
administrative services (the “Services”) in accordance with the terms of this
Agreement.  At its election, CF Industries may cause one or more of its
Affiliates or third-party contractors (foreign or domestic) to provide the
Services called for by this Agreement; provided, however, that CF Industries
shall remain responsible for the provision of the Services in accordance with
this Agreement.  The Services provided hereunder shall be those described on
Exhibit A attached hereto, which is incorporated herein by reference.

 

3.                                       Quality of Service.  The parties agree
that the Services to be provided hereunder shall be of the same general quality
as services provided by Terra under the Terra Services Agreement.  If the
General Partner decides to use a Service described on Exhibit A that has been
caused by CF Industries to be provided by a third-party provider (“Outsourced”)
which is not an Affiliate of CF Industries, the parties hereto agree that such
Service will be of a quality provided for in the agreement between CF Industries
and the third-party provider.  CF Industries alone may determine whether or not
to Outsource a Service.  In general, CF Industries will use the same standards
it would use for itself or its other Affiliates in determining whether or not to
Outsource a Service.

 

4.                                       Payment for Services.  In consideration
for the performance of the Services by CF Industries, the General Partner or the
Partnership, in accordance with the following provisions, shall (i) reimburse CF
Industries for all direct expenses actually incurred by CF Industries or its
Affiliates relating to the Services provided hereunder to the General Partner or
the Partnership (“Direct Charges”) and (ii) pay CF Industries a $3,500,000
quarterly fee (the “Quarterly Fee” and together with Direct Charges,
“Charges”).  The Quarterly Fee shall be subject to change on each anniversary of
the Effective Date based on the total percentage change, if any, in the Producer
Price Index over the immediately preceding twelve month period.  For purposes of
this Section 4, Producer Price Index means the Producer Price Index for Finished
Goods published by the Bureau of Labor Statistics of the United States
Department of Labor, or any successor index thereto, appropriately adjusted.  If
the Producer Price Index ceases to be published, and there is no successor
thereto, such other index as CF Industries may reasonably select shall be
substituted for the Producer Price Index.

 

5.                                       Invoicing for Services.  The General
Partner, on behalf of the Partnership, shall be charged periodically for Direct
Charges and the Quarterly Fee.  The General Partner shall pay, or cause the
Partnership to pay, to CF Industries the Charges no later that fifteen (15)
business days after the date of such Charge.  Supporting documentation for
Direct Charges, prepared by CF Industries, shall be available for review by the
General Partner upon request.

 

2

--------------------------------------------------------------------------------


 

6.                                       Role of General Partner relating to
Services.  The General Partner shall not request performance of any Services for
the benefit of any entity other than for itself or for the Partnership.  The
General Partner represents and agrees that it will use the Services only in
accordance with all applicable federal, state and local laws and regulations,
and in accordance with the reasonable conditions, rules, regulations and
specifications which may be set forth in any manuals, materials, documents or
instructions furnished from time to time by CF Industries.  CF Industries and
its Affiliates reserve the right to take all actions, including termination of
any particular Services, that they may reasonably believe to be necessary to
assure compliance with applicable laws and regulations.  CF Industries will
notify the General Partner of the reasons for any such termination of Services.

 

7.                                       Termination of Terra Services
Agreement.  The parties hereby agree that the Terra Services Agreement is
terminated.

 

8.                                       Product Offtake.  During the term
hereof, at the purchase prices described in Section 9, CF Industries shall
purchase, or cause one or more of its Affiliates to purchase, from the
Partnership, and the Partnership shall sell to CF Industries, or one or more of
its Affiliates, as designated by CF Industries, one hundred percent (100%) of
the Product in accordance with the terms of this Agreement.  CF Industries and
the Partnership shall cooperate as to the scheduling of all purchases of Product
hereunder.  Title to all Product and risk of loss shall pass to CF Industries or
one or more of its Affiliates, as applicable, at the time the Product is loaded
onto the railcar, barge or other applicable transport for such Product (or, in
the case of Product shipped by pipeline, at the time the Product passes the
flange at Partnership’s connection to such pipeline at Verdigris).

 

9.                                       Product Pricing.  The purchase price
for each type of Product (the “Purchase Price”) shall be determined on a monthly
basis and shall be equal to the volume weighted average net invoice price (less
any shipping, railcar, barge or other transportation costs, and after any
discounts, rebates and other incentives) for Third Party Sales of such type of
Product during such month.  A “Third Party Sale” shall be any sale of Product by
CF Industries to a customer (other than CF Industries or an Affiliate of CF
Industries) directly from Verdigris and not from another warehouse, storage or
terminal facility.  CF Industries shall calculate the Purchase Price not later
than fifteen (15) business days after the end of each calendar month based on
the relevant sales information for such month.  If there are no Third Party
Sales of a type of Product during a calendar month, then the Purchase Price for
such type of Product for such month shall be equal to the immediately preceding
month’s Purchase Price.

 

10.                                 Payments for Product.  CF Industries shall
pay, or cause one or more of its Affiliates to pay, to the Partnership an amount
equal to the Partnership’s estimated cost of the Product, excluding the impact
of hedging gains or losses (the “Initial Payment”), not later than fifteen (15)
business days after title and risk of loss for such Product passed to CF
Industries, or one or more of its Affiliates, as applicable, in accordance with
Section 8.  Not later than sixteen (16) business days after the end of each
calendar month, CF Industries shall pay, or cause one or more of its Affiliates
to pay, to the Partnership or the Partnership shall reimburse CF Industries, as
the case may be, the difference, if any, between (i) the aggregate Purchase
Price for Product sold during such month and (ii) the sum of all Initial
Payments made with respect to such Product.  The General Partner shall have the
right, at its expense and from time to time upon

 

3

--------------------------------------------------------------------------------


 

reasonable prior notice to CF Industries, but no more frequently than once
during each calendar year, to retain an independent certified public accountant
to examine the relevant section of the sales records of CF Industries and any of
its Affiliates that purchased the Product covering the then current calendar
year to verify compliance with obligations of CF Industries as set forth in
Section 9 and Section 10 of this Agreement.

 

11.                                 Limited Warranty; Limitation of Liability.

 

(a)                                  For Services.  CF INDUSTRIES REPRESENTS
THAT THE SERVICES PROVIDED HEREUNDER SHALL BE PROVIDED WITH REASONABLE
DILIGENCE.  EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, CF
INDUSTRIES MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) REPRESENTIONS
AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE SERVICES RENDERED
HEREUNDER.  FURTHERMORE, NO PARTY HERETO MAY RELY UPON ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE MADE TO CF INDUSTRIES BY ANY PARTY PERFORMING
SERVICES ON BEHALF OF CF INDUSTRIES OR ITS AFFILIATES HEREUNDER, UNLESS SUCH
PARTY MAKES AN EXPRESS WRITTEN WARRANTY TO THE GENERAL PARTNER.  THE GENERAL
PARTNER AGREES THAT THE REMUNERATION TO BE PAID TO CF INDUSTRIES AND ITS
AFFILIATES HEREUNDER FOR THE SERVICES TO BE PERFORMED REFLECT THIS DISCLAIMER OF
WARRANTIES AND THE LIMITATION OF LIABILITY SET FORTH BELOW.

 

(b)                                 For Products.  THE PARTNERSHIP REPRESENTS
THAT THE PRODUCT PROVIDED HEREUNDER SHALL (I) CONFORM TO SUPPLIER’S PRODUCT
SPECIFICATION SHEETS IN EFFECT AT THE TIME OF SALE, (II) BE DELIVERED FREE AND
CLEAR OF ALL LIENS, CLAIMS, SECURITY INTERESTS, ENCUMBRANCES OR OTHER AGREEMENTS
THAT CREATE AN INTEREST IN OR ENCUMBRANCE ON THE PRODUCT BY ANY THIRD PARTY AND
(III) COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND ORDINANCES
APPLICABLE TO THE MANUFACTURE, SALE AND TRANSPORTATION OF PRODUCT.  EXCEPT AS
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, THE PARTNERHIP MAKES NO (AND
HEREBY DISCLAIMS AND NEGATES ANY AND ALL) REPRESENTIONS AND WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO THE PRODUCTS SOLD HEREUNDER.

 

(c)                                  General.  IN NO EVENT SHALL ANY PARTY
HERETO, THEIR RESPECTIVE AFFILIATES, OR ANY OTHER PERSON OR ENTITY BE

 

4

--------------------------------------------------------------------------------


 

LIABLE FOR ANY PUNITIVE, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING
FROM ANY ERROR IN THE PERFORMANCE OF SERVICES OR FROM ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF THE FAULT OF SUCH PARTY OR ITS AFFILIATE OR OTHER
PERSON, OR WHETHER SUCH PARTY OR ITS AFFILIATE OR OTHER PERSON IS WHOLLY,
CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT.

 

12.                                 Force Majeure.  No party shall be liable for
any failure or delay in performance of any provision of this Agreement (other
than to make payment due hereunder) if such failure is due to circumstances
beyond its control (an “Event of Force Majeure”), including, but not limited to,
any requisition by any government authority, act of war, terrorism, strike,
boycott, lockout, picketing, riot, sabotage, civil commotion, insurrection,
epidemic, pandemic, disease, act of God, fire, flood, accident, explosion,
earthquake, storm, failure of public utilities or common carriers, mechanical
failure, embargo, or prohibition imposed by any governmental body or agency
having authority over the party, provided that such time as an Event of Force
Majeure no longer exists, the respective obligations of the parties hereto shall
be reinstated and this Agreement shall continue in full force and effect.  The
party affected by an Event of Force Majeure shall give prompt notice thereof to
the other parties hereto and each party shall use good faith efforts to minimize
the duration and consequences of, and to eliminate, any such Event of Force
Majeure.

 

13.                                 Severability.  In the event any portion of
this Agreement shall be found by a court of competent jurisdiction to be
unenforceable, that portion of the Agreement will be null and void and the
remainder of the Agreement will be binding on the parties as if the
unenforceable provisions had never been contained herein.

 

14.                                 Relationship of the Parties.  In all matters
relating to this Agreement, each party hereto shall be solely responsible for
the acts of its employees, and employees of one party shall not be considered
employees of the other party.  Except as otherwise provided herein, no party
shall have any right, power or authority to create any obligation, express or
implied, on behalf of any other party as a result of this Agreement.  Nothing in
this Agreement is intended to create or constitute a joint venture or
partnership between the parties hereto or persons referred to herein.

 

15.                                 Assignment.  No party shall have the right
to assign its rights or obligations under this Agreement without the consent of
the other parties.

 

16.                                 Confidentiality.  The General Partner and
the Partnership shall keep and hold, and shall cause their officers, employees
and other agents (including those of the Partnership) to keep and hold, in
strictest confidence, all confidential and/or proprietary information
respecting, or in any way related to CF Industries and its Affiliates, and/or
the business, operations, financial results and affairs of CF Industries and its
Affiliates, whenever and however learned unless such confidential and/or
proprietary information (i) becomes generally available to the public, provided
this occurs by means other than the breach of this Section 16, (ii) was
available on a non-confidential basis to the General Partner or the Partnership
prior to its disclosure by CF Industries, (iii) becomes available to the General
Partner or the Partnership on a non-confidential basis from a source other than
CF Industries, provided that such source is not a party to a

 

5

--------------------------------------------------------------------------------


 

confidentiality agreement concerning such information, or (iv) is required to be
disclosed pursuant to law or regulation.  The provisions of this Section 16
shall survive for one (1) year any expiration or earlier termination of this
Agreement.

 

17.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties relating to the performance of
the Services and offtake of the Product.  All prior or contemporaneous written
or oral agreements are merged herein.

 

18.                                 Choice of Law.  This Agreement shall be
subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.

 

19.                                 Amendment or Modification.  This Agreement
may be amended or modified from time to time only by a written amendment signed
by the parties hereto.

 

20.                                 Notices.  Any notice, request, instruction,
correspondence or other document to be given hereunder by either party to the
other (herein collectively called “Notice”) shall be in writing and delivered
personally or mailed, postage prepaid, or by overnight courier or telecopier, as
follows:

 

If to CF Industries or Terra:

CF Industries Holdings, Inc.

 

4 Parkway North, Suite 400

 

Deerfield, Illinois 60015

 

Attention: General Counsel

 

Telecopier: (847) 267-1004

 

 

If to the General Partner

Terra Nitrogen GP Inc.

or the Partnership:

c/o CF Industries Holdings, Inc.

 

4 Parkway North, Suite 400

 

Deerfield, Illinois 60015

 

Attention: General Counsel

 

Telecopier: (847) 267-1004

 

Notice given by personal delivery, mail or overnight courier shall be effective
upon actual receipt by the person to whom addressed.  Notice given by telecopier
shall be effective upon actual receipt if received during the recipient’s normal
business hours, or at the beginning or the recipient’s next business day after
receipt if not received during normal business hours.  Any party may change any
address to which Notice is to be given to it by giving Notice as provided above
of such change of address.

 

21.                                 Further Assurances.  In connection with this
Agreement and all transactions contemplated by this Agreement, each party
signatory hereto agrees to execute and deliver such additional documents and
instruments and to perform such other additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions,
and conditions of this Agreement.

 

22.                                 No Third-Party Beneficiary.  The provisions
of this Agreement are enforceable solely by the parties to this Agreement, and
no Person shall have the right, separate and apart

 

6

--------------------------------------------------------------------------------


 

from the parties hereto, to enforce any provisions of this Agreement or to
compel any party to this Agreement to comply with the terms of this Agreement.

 

23.                                 Mediation.  The parties agree to negotiate
in good faith in an effort to resolve any dispute related to this Agreement that
may arise between the parties.  If the dispute cannot be resolved promptly by
negotiation, then any party may give the applicable other party or parties
written notice that the dispute should be submitted to mediation.  Promptly
thereafter, a mutually acceptable mediator shall be chosen by the parties, who
shall share the cost of mediation services equally as between CF Industries on
the one hand and the General Partner and the Partnership on the other hand.  If
the dispute has not been resolved by mediation within ninety (90) days after the
date of written notice requesting mediation, then any party may initiate
litigation and pursue any and all remedies at law or at equity to which such
party is entitled.

 

24.                                 Effective Date.  Except as set forth in this
Section 24, this Agreement shall not be effective until such later date as the
parties specify in writing to be the effective date (the “Effective Date”). 
Prior to the Effective Date, the Terra Services Agreement shall remain in full
force and effect with the following amendments and modifications, each of which
shall be effective as of July 1, 2010: (i) all rights and obligations under the
Terra Services Agreement are hereby assigned to CF Industries and CF Industries
hereby assumes all such rights and obligations and (ii) Sections 4 and 5 of the
Terra Services Agreement are hereby amended and restated in their entirety by
Sections 4 and 5 of this Agreement.

 

THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on their behalf by their duly authorized officers.

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen R. Wilson

 

 

Name: Stephen R. Wilson

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

 

TERRA NITROGEN GP INC.

 

 

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name: Douglas C. Barnard

 

 

Title: Vice President, General Counsel, and Corporate Secretary

 

 

 

 

 

 

 

TERRA NITROGEN COMPANY, L.P.

 

 

 

 

 

By: TERRA NITROGEN GP INC.

 

 

(its General Partner)

 

 

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name: Douglas C. Barnard

 

 

Title: Vice President, General Counsel, and Corporate Secretary

 

 

 

 

 

 

 

TERRA INDUSTRIES INC.

 

 

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name: Douglas C. Barnard

 

 

Title: Vice President, General Counsel, and Corporate Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The Services shall consist of Supply, Logistics, Distribution, Operations
Planning, Sales and Marketing, Corporate Administration, Corporate Development,
Legal, Human Resources, Payroll, Finance, Accounting, Tax, Internal
Audit, Investor Relations, Risk Management, Treasury, Information Technology and
Office Operations. These functions represent general services and may be known
by different department names or by names that change from time to time.

 

In addition to the Services, for which the General Partner and the Partnership
shall pay CF Industries in accordance with Section 4, the Partnership shall also
pay directly (or at CF Industries’ election, reimburse CF Industries as Direct
Charges for) all costs and expenses related to the ownership and operation of
the business of the Partnership and General Partner, including, without
limitation, all costs associated with (A) the board of directors and corporate
governance matters of the General Partner or the Partnership, (B) the United
States Internal Revenue Service Schedule K-1 and other tax matters of the
General Partner or the Partnership, (C) the audit services of the General
Partner or the Partnership, (D) securities and other financial filings made on
behalf of the General Partner or the Partnership, (E) professional services of
outside third-parties that are performed solely for the benefit of the General
Partner or the Partnership and (F) the financing arrangements of the General
Partner or the Partnership.

 

--------------------------------------------------------------------------------